Citation Nr: 0900165	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-23 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to August 1968.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for PTSD, rated 30 percent, effective 
November 5, 2003.  The veterans claims file was subsequently 
transferred to the jurisdiction of the Honolulu, Hawaii RO.  
A June 2006 rating decision increased the rating to 50 
percent, also effective November 5, 2003.  The veteran has 
not expressed disagreement with the effective date assigned.  
As he has not expressed satisfaction with the 50 percent 
rating, and such rating is less than the maximum under the 
applicable criteria, the claim remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

Throughout the appeal period, the veteran's PTSD has been 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity, to include 
impairment of memory, fair judgment and insight, sleep 
impairment, anxiety, some impaired impulse control, some 
difficulty adapting to stressful circumstances, and 
difficulty in establishing and maintaining effective work and 
social relationships; occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood is not shown. 


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating; while a June 2006 supplemental SOC (SSOC) 
readjudicated the matter after the appellant and his 
representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  Notably, a March 2006 letter also 
provided him with general disability rating and effective 
date criteria.  The veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  He has not alleged 
that notice in this case was less than adequate.  See Goodwin 
v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream issues").

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in July 2004 and 
September 2005.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Thus, VA's duty to assist 
is also met.  Accordingly, the Board will address the merits 
of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

Under 38 C.F.R. § 4.130, Code 9411, a 50 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of generalized anxiety disorder, dysthymia, 
and cocaine and alcohol dependence.  Where records have not 
specifically indicated what symptoms are attributable only to 
these nonservice-connected disabilities the Board will, for 
the limited purpose of this decision, attribute psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the appeal period the veteran has never manifested 
symptoms of PTSD that more nearly approximate the criteria 
for a higher 70 percent rating; hence, "staged" ratings are 
not warranted.  In this regard, July 2004 and September 2005 
VA examination reports, and VA and Vet Center treatment 
records indicate that his psychiatric disorder is 
characterized by some impairment of memory, fair judgment and 
insight, sleep impairment, anxiety, some impaired impulse 
control, some difficulty adapting to stressful circumstances, 
and difficulty in establishing and maintaining effective work 
and social relationships.  The evidence does not show 
occupational impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  

The record does not contain any evidence of obsessional 
rituals which interfere with routine activities.  VA 
treatment records and examination reports consistently note 
that the veteran's speech has been of normal rate, volume, 
and clarity; hence, the evidence does not show the veteran's 
speech is intermittently illogical, obscure, or irrelevant.  
There is no evidence of spatial disorientation; the veteran 
has been consistently noted to be alert and oriented as to 
time, place, and person.  VA and Vet Center treatment records 
and VA examination reports all state throughout the appeal 
period that the veteran denied having suicidal ideations.   

The evidence also does not show that the veteran has 
neglected his personal appearance or hygiene for any distinct 
period of time during the appeal period.  May 2006 VA 
treatment records state that he was very well-dressed and 
groomed.  Other records throughout the appeal period have 
found him to have good or adequate grooming.  The Board notes 
that in May 2005 the veteran reported having recently been 
unable to eat or care for himself because of the stresses he 
was undergoing.  It was noted that the veteran had relapsed 
with cocaine and alcohol dependence; he was admitted for 
psychiatric hospitalization for five days.  Notably, less 
than a month later in June 2005, VA treatment records show 
that the veteran's personal appearance and hygiene were 
excellent.  Hence, the evidence does not show that any 
neglect of personal appearance and hygiene was more than 
intermittent and does not represent a distinct period of time 
during which such symptoms were shown.  

The veteran has been shown to have difficulty establishing 
and maintaining effective relationships as he has been 
divorced three times.  December 2004 VA treatment records 
show that he was separated from his third wife, but that they 
remained on amicable terms; he planned to see her when she 
competed in her first surfing competition and she was going 
to attend his first musical concert performance.  He 
remarried for a fourth time in 2005 and treatment records 
subsequent to his marriage indicate that he and his wife were 
getting along well.  February 2005 VA treatment records show 
that his brother had just visited him, but that they got into 
a fight while he was there; it was noted that both he and his 
brother were going through a lot of stresses at that time and 
that both were aware of each other's stressors.  He then 
talked to his sister in Louisiana for a long time about the 
incident.  In February 2006, he noted that he was making 
friends at his yacht club.  March 2006 VA treatment records 
note that he had made some good business contacts and that he 
was going to be playing guitar at the yacht club with some of 
his friends.  Hence, while the evidence shows he has had some 
difficulty establishing and maintaining relationships, it 
does not show that he has had an inability to establish and 
maintain effective relationships at any time during the 
appeal period.

Regarding impaired impulse control and difficulty adapting to 
stressful circumstances, on July 2004 VA examination, the 
veteran reported being easily angered with three episodes of 
anger a day.  He had not had any physical confrontations as a 
result of losing his temper.  Mental status examination 
revealed that impaired impulse control was good.  He has 
reported having difficulty dealing with crowds and loud 
noises.  In December 2004, he noted experiencing some 
increased anger recently, but stated that he was trying to 
increase his physical activity to help deal with it.  January 
2005 VA treatment records show that he related an incident 
when he got involved in a brawl with an off duty policeman 
who stole a waitress's key set at a bar; the police were 
called and the off duty policeman was arrested.  An April 
2005 VA anger management group record shows that the veteran 
reported having difficulty controlling his anger; he said 
that engaging in altercations made him feel as if her were 
teaching the other person a lesson.  On September 2005 VA 
examination he reported he only went to two anger management 
groups in April 2005 and then stopped due to an external 
stressor.  September 2005 VA treatment records show that he 
reported continuing to have stress related to "possible 
PTSD-induced rages", but that he was more aware of this 
problem.  Subsequent September 2005 VA treatment records note 
that his treatment provider encouraged him to attend anger 
management classes.  March 2006 VA treatment records note 
that when he has nightmares he has struck out in his sleep at 
his current spouse and ex-spouses.  September 2004 and May 
2006 VA treatment records show that playing music and riding 
his motorcycle helped him to deal with stress.  While the 
above evidence indicates the veteran experiences episodes of 
anger, he has not been shown to have periods of violence or 
that his irritability has been unprovoked.  He has made some 
attempts to control his anger by attending anger management 
groups.  He has also demonstrated an ability to adapt to 
stressful situations by getting on his motorcycle or playing 
guitar with his friends and the record does not show that he 
has difficulty adapting to stressful circumstances.  

July 2004 VA treatment records note the veteran became 
anxious when recalling the war.  On September 2005 VA 
examination, he reported being anxious throughout the day.  
In March 2006, it was noted that anxiety symptoms were 
predominant.  May 2006 VA treatment records note that the 
veteran looked extremely anxious; he looked worried, 
stressed, and depressed. May 2006 VA treatment records show 
that he was beginning a new job as a manager at a car 
dealership.  He was anxious about this position and was 
concerned about what his employees would think about him.  
Notably, for most of the appeal period he was self-employed 
doing consulting work on importing and exporting frozen 
coconut milk.  While it appears that this employment did not 
provide him with a substantial income, the evidence did not 
show that symptoms of PTSD affected his ability to perform 
the job.  He also has noted an interest in beginning a 
musical career and appears to have pursued this interest 
through joining a musical group at his yacht club.  While 
these symptoms show the veteran experiences frequent periods 
of anxiousness, it has not been shown that this anxiety 
affects his ability to function independently, appropriately, 
or effectively.  

December 2004 VA treatment records show that the veteran was 
experiencing an increased period of stress as he had 
separated from his third wife and expected that they would 
divorce.  He had been in a car accident, but only suffered 
minor injuries.  He had been dealing with some issues with 
the IRS.  He noted that while he was under a lot of stress, 
he was dealing with it okay.  In February 2005, it was noted 
that his anger and irritability had continued, but that it 
was no worse than its baseline.  In April 2005, the veteran 
noted that his stress was getting worse as he had to sell off 
possessions, including his house and motorcycle in order to 
repay a business debt.  He noted that the problem had been 
building for years, but that he was now trying to face it.  
The veteran's reaction to this stressful period deteriorated 
in May 2005, when he was admitted for five days of inpatient 
treatment.  His symptoms included not eating properly, having 
more intrusive thoughts, and experiencing frequent and 
uncontrollable crying spells.  It was noted upon admission 
that drug testing was positive for cocaine; recent drinking 
was also suspected; his PTSD symptoms were to be reevaluated 
after he became clean and sober.  While these records show a 
brief period of increased symptoms of difficulty adapting to 
stressful circumstances, impaired impulse control, neglect of 
personal hygiene, and anxiety, the veteran was able to deal 
with these increased stressors for several months prior to 
relapsing into drug and alcohol abuse.  During his relapse he 
checked himself into VA for treatment and five days after 
discharge, a VA treatment record notes that he was holding it 
together and staying clean and sober.  Mental status 
examination at that time noted that he was anxious; had good 
hygiene; was oriented to person, place, and time; he had a 
full affect; speech was normal rate, volume, and clarity; 
thoughts were linear and goal oriented; memory was intact; 
judgment and insight were fair; and he denied sleep 
impairment and other symptoms.  Hence, this intermittent one 
week period of increased symptoms does not warrant an 
increased staged rating.  

The Board acknowledges GAF scores of 45 assigned during 
September 2005 VA treatment and of 50 assigned in May 2005, 
on September 2005 VA examination, and April 2006 VA 
treatment.  Such scores signify that the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  However, the evidence of record shows 
that while the veteran has some difficulty establishing and 
maintaining relationships, he does have effective 
relationships with his spouse and friends.  The evidence also 
reveals frequent anxiety, some impaired impulse control and 
difficulty adapting to stressful circumstances, but the 
manifestations of these symptoms have not caused him 
substantial impairment in most areas of his life; he has 
taken measures to control his anger; he was self-employed 
throughout most of the appeal period and in May 2006 was 
beginning a new job as a manager at a car dealership.  In 
view of the foregoing, and the clinical findings noted on VA 
examinations and during VA and Vet Center treatment sessions, 
the Board finds that the reported GAF scores are not 
dispositive and do not serve as a basis for an increased 
evaluation here when considered with the other evidence of 
record. 

In November 2008 written argument, the veteran's 
representative stated that the veteran's symptoms of 
difficulty sleeping, intrusive, recurrent recollections of 
combat, flashbacks, crying spells, paranoid delusions, three 
marriages, no friends, not having gainful employment for 
several years, constant anxiety, fair insight and judgment, 
lack of desire, and a history of spousal abuse and violent 
behavior towards others warranted an increased rating.  She 
also noted an episode when watching television coverage of 
soldiers at Walter Reed Army Medical Center caused the 
veteran to have a dissociative episode where he drove around 
for an unknown period of time and then suddenly did not know 
what he was doing.  Notably, while the veteran's 
representative alleges that the veteran does not have any 
friends, the evidence of record clearly shows that he has 
been making friends at a yacht club; additionally, the record 
does not show that there has been spousal abuse during the 
appeal period under consideration (other than unconscious 
striking out in his sleep), and he has not displayed frequent 
periods of violent behavior, with only one physical brawl 
being noted during the appeal period.  Furthermore, the 
instance described regarding the veteran driving around 
appears to have been a single incident; the record is 
otherwise negative for paranoid delusions or hallucinations.  
Even with consideration of the veteran's representative's 
arguments, the Board finds that the symptoms cited have been 
considered above and have been shown to most nearly 
approximate the criteria for the current 50 percent rating, 
and not a higher 70 percent rating.  

While the above noted evidence has shown the veteran has 
experienced frequent anxiety, some intermittent neglect of 
personal appearance and hygiene, some impaired impulse 
control, and difficulty adapting to stressful circumstances, 
difficulty in (but not inability to) establish and maintain 
effective relationships, the manifestations of these symptoms 
have not caused him substantial impairment in work, family 
relations, judgment, thinking, or mood that would warrant a 
higher 70 percent rating at any time during the appeal 
period.  Hence, the veteran's overall disability picture most 
nearly approximates the criteria for the veteran's current 50 
percent rating.  The preponderance of the evidence is against 
a higher (70 percent) rating, and the benefit of the doubt 
rule does not apply. 

There is no objective evidence or allegation in the record of 
'marked' interference with employment or frequent 
hospitalizations due to PTSD, or other factors of like 
gravity, which would suggest that referral for extraschedular 
consideration is indicated.  See 38 C.F.R. § 3.321.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


